Case 1:20-cv-03273-SEB-DLP Document 20-1 Filed 01/19/21 Page 1 of 2 PageID #: 411




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

   SUSAN SUTTON POOL,                              )
                                                   )
             Plaintiff,                            )
                                                   )
            v.                                     )      CASE NO: 1:20-CV-3273-SEB-DLP
                                                   )
   BRIAN SIMMS, BRENDANWOOD                        )
   FINANCIAL BROKERAGE, LLC,                       )
   BRENDANWOOD FINANCIAL                           )
   SERVICES, LLC, GREAT AMERICAN                   )
   LIFE INSURANCE COMPANY and MARK                 )
   CHRISTOPHER PERRY,                              )
                                                   )
             Defendants.                           )


                 ORDER GRANTING MOTION TO APPEAR PRO HAC VICE

         This cause has come before the Court upon the motion of Matthew R. Kinsman of Faegre

  Drinker Biddle & Reath LLP, seeking an Order granting Nicole C. Wixted of Faegre Drinker

  Biddle & Reath LLP, leave to appear pro hac vice for the purpose of appearing as counsel on

  behalf of Defendant Great American Life Insurance Company in the above-styled cause only.

  Being fully advised, it is now ORDERED that the motion be, and hereby is, GRANTED.

  Applicant’s contact information should be entered as follows:

                                         Nicole C. Wixted
                           FAEGRE DRINKER BIDDLE & REATH LLP
                                 One Logan Square, Suite 2000
                                      Philadelphia, PA 19103
                                    Telephone: (215) 988-2690
                                    Facsimile: (215) 988-2757
                             E-Mail: nicole.wixted@faegredrinker.com

  Dated: ____________                                  ______________________________
                                                       JUDGE, United States District Court
                                                       Southern District of Indiana
Case 1:20-cv-03273-SEB-DLP Document 20-1 Filed 01/19/21 Page 2 of 2 PageID #: 412




  Distribution list:

  To all registered counsel by CM/ECF
  To PHV applicant via U.S. Mail

  Nicole C. Wixted
  FAEGRE DRINKER BIDDLE & REATH LLP
  One Logan Square, Suite 2000
  Philadelphia, PA 19103
  Telephone: (215) 988-2690
  Facsimile: (215) 988-2757
  E-Mail: nicole.wixted@faegredrinker.com
